On appeals from (1) an.order of the Family Court, Richmond County, entered October 31, 1974,- and (2) a judgment of the Supreme .Court, Richmond County, entered December 12, 1974, the parties and their respective attorneys have entered into a stipulation, dated January 30, 1975, that the appeals are withdrawn, with prejudice. (See, also, letter of the attorneys for Helen Sciascia to this court, dated February 13, 1975.) In accordance with the foregoing, the appeals are deemed withdrawn, with prejudice and without costs. Gulotta, P. J., Rabin, Hopkins,. Martuseello and Benjamih, JJ., concur.